Citation Nr: 1003404	
Decision Date: 01/22/10    Archive Date: 02/01/10

DOCKET NO.  07-16 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to compensation pursuant to the provisions of 38 
U.S.C.A. § 1151 for residuals of a left femoral bypass graft, 
to include left ankle and foot weakness, as a result of 
treatment at a Department of Veterans Affairs medical 
facility in May and July 2004.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq. 


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to April 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In March 2008, the Veteran testified at a travel board 
hearing at the RO before the undersigned Veterans Law Judge.  
A transcript of that hearing has been associated with his 
claims folder.

In a May 2008 decision, the Board denied the Veteran's claim 
for entitlement to compensation pursuant to the provisions of 
38 U.S.C.A. § 1151 for residuals of a left femoral bypass 
graft, to include left ankle and foot weakness, as a result 
of treatment at a Department of Veterans Affairs medical 
facility in May and July 2004.  The Veteran appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).  In a June 2009 Order, the Court 
remanded the case to the Board for further proceedings 
consistent with a June 2009 Joint Motion for Remand. 

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.






REMAND

As alluded to in the Introduction, the Board's May 2008 
decision denying the Veteran's claim for entitlement to 
compensation pursuant to the provisions of 38 U.S.C.A. § 1151 
for residuals of a left femoral bypass graft, to include left 
ankle and foot weakness, as a result of treatment at a 
Department of Veterans Affairs medical facility in May and 
July 2004 was vacated and remanded by the Court in accordance 
with a June 2009 Joint Motion for Remand.  In the June 2009 
Joint Motion for Remand, the parties note that the September 
2005 VA orthopedic examiner specifically indicated the 
Veteran had some mildly adherent scars from his femoral 
bypass operations and that the Board's decision failed to 
address whether this evidence of adherent scars represents 
additional disability pursuant to 38 U.S.C.A. § 1151, thus 
rendering the decision's reasons and bases inadequate.  

The September 2005 VA orthopedic examination report 
specifically describes three scars: 1) a medial scar 
extending fro the left medial aspect of the thigh all the way 
down to his left distal calf region; 2) a scar on the left 
medial calf measuring 5 X 4 cm that was mildly adherent to 
the medial aspect of the gastroc region and mildly tender to 
palpation; and 3) a minimally adherent scar measuring 7 X 4 
cm in the anterolateral aspect of the left lower extremity 
from a previous ulceration that underwent a skin graft.  
Although the VA examiner opines that the Veteran has "some 
mildly adherent scars from his fem bypass operations," and 
later opines that it "does appear that some of his scars may 
have been apparent secondary to his wound dehiscence...this may 
be related to his initial surgical intervention" the Board 
notes that the examiner did not offer a medical opinion 
addressing whether the identified scars constituted any 
additional disability as a result of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of VA's furnishing 
medical care or was an event that was not reasonably 
foreseeable of either the May and/or July 2004 VA procedures.  
On remand, the same examiner, if possible, or another 
orthopedic examiner, should be asked to determine whether the 
Veteran's scars, identified above, are due to carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
medical care or were events not reasonably foreseeable of 
either the May and/or July 2004 procedures.  

Accordingly, the case is REMANDED for the following action:

1.	Forward the claims folder to the 
examiner who conducted the September 
2005 VA orthopedic examination which 
discussed the Veteran's left lower 
extremity scars (if possible), or if 
the September 2005 VA examiner is 
unavailable, afford the Veteran another 
VA orthopedic examination, to determine 
whether the Veteran's scars on his left 
lower extremity constitute any 
additional disability due to fault on 
VA's part in furnishing medical care to 
the Veteran in May and/or July 2004.  
If another orthopedic examination is 
necessary, any and all studies, tests, 
and evaluations deemed necessary by the 
examiner should be performed.  In any 
event, the VA physician rendering the 
opinion is requested to review all 
pertinent records associated with the 
claims file and to opine as to whether 
the additional disability manifested by 
adherent scars of the left lower leg 
were due to carelessness, negligence, 
lack of proper skill, error in 
judgment, or similar instance of fault 
on VA's part in furnishing the medical 
treatment or was an event not 
reasonably foreseeable of either the 
May and/or July 2004 procedures.  A 
rationale for all opinions expressed 
must be provided.

2.	Then, after ensuring any other 
necessary development has been 
completed, readjudicate the Veteran's 
claim.  If action remains adverse to 
the Veteran, provide the Veteran and 
his representative with a supplemental 
statement of the case and allow an 
appropriate opportunity to respond.  
Thereafter, the case should be returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



